Citation Nr: 1428012	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to June 16, 2010, for service-connected arthritis of the left knee, and in excess of 30 percent from August 1, 2011.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected impairment of the left knee, left anterior cruciate ligament reconstruction, prior to June 16, 2010.

3.  Entitlement to a disability rating in excess of 10 percent prior to June 29, 2011, for service-connected for arthritis of the right knee, and in excess of 30 percent from August 1, 2012.

4.  Entitlement to disability rating in excess of 10 percent for service-connected impairment of the right knee, right anterior cruciate ligament reconstruction, prior to June 29, 2011.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  

In September 2012, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.
REMAND


Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran had knee surgery on his left knee on June 16, 2010, and on his right knee on June 29, 2011.  There is no indication of a VA examination after the surgeries to determine the Veteran's current level of disability.  Additionally, the Veteran described post-surgical scarring during his hearing testimony.  There is no indication that the Veteran is currently being compensated for such scarring.  Thus, the Veteran should be afforded appropriate examinations with which to determine his current level of disability.

Additionally in October 2010, the Veteran submitted a VA Form 21-4142 in order for the RO to obtain records from the McLeod Regional Medical Center.  There is no indication that the records were requested.  This must be accomplished on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including records from the McLeod Regional Medical Center and any ongoing medical records from the Dorn VAMC.

2.  Thereafter, the agency of original jurisdiction shall  arrange for the Veteran to be afforded a VA examination to determine the current degree of severity of his right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary, including X-rays and range of motion studies in degrees, shall be performed.

In reporting the results of range of motion testing, the examiner shall identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible the examiner shall assess the degree of severity of any pain.

The examiner shall perform tests of joint motion against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use must also be described by the examiner.  The examiner shall assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner shall also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner shall assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner shall provide an opinion concerning the degree of severity (whether slight, moderate, or severe) of any lateral instability or subluxation of both knees.  The examiner must specify whether there is any instability in either knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  The examiner shall also determine if either knee locks and if so the frequency of the locking.

The examiner must identify all current manifestations of any residual scars of each knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated. 

The examiner should provide a description of the scars of each knee, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

 The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the right and left knee disabilities upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disabilities on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



